DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, A, and R in the reply filed on 08/25/2021 is acknowledged.
Claims 3, 14, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 08/25/2021.

Claim Objections
Claims 1, 10, and 18 are objected to because they each recited “extending between” or “extends between” in multiple places without attaching the element that this phrase modifies.  That is, the first arched leg support, the second arched leg support, the straight beam, and the sitting surface extend between recited elements, but are not necessarily attached to those elements.  
Also, in claim 9, line 1, “comprise” should be  --comprises--  .
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-8, 13,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention for the following reasons:
Claim 7, line 3, “armrest bases” lacks antecedent basis;
Claim 7, lines 2-3, “longitudinal angle” lacks antecedent basis;
Claim 13, line 3, “armrest basis” lacks antecedent basis;
Claim 13, line 5, “the first contact surface” lacks antecedent basis and should likely have depended from claim 11 in order to provide antecedent basis;
Claim 19, line 3, “armrest bases” lacks antecedent basis; and 
Claim 20, lines 2-3, “longitudinal angle” lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watts (US 6241312) in view of McCutcheon (US 2003/0197402).
Watts shows and discloses most of the claimed details including some arched structural elements, but arguably lacks the first and second arched leg supports, the armrest cap having an arched surface, and the arch-shaped recess disposed between the first pivot joint and the first contact surface.  While shapes are generally considered an obvious matter of design choice, there may be some inventive value or benefit that distinguishes structural elements on the basis of their shapes.  
To address the arguable lack of recited shapes, McCutcheon shows just such shapes, as will be pointed out in the copy of the claims that follows.  
It would have been obvious to provide the first and second leg supports of Watts as first and second arched leg supports, the armrest cap of Watts as having an arched surface, and a recess between the first pivot joint and the first contact area of Watts as an arch-shaped recess disposed between the first pivot joint and the first contact surface, all of which is taught by McCutcheon because doing so would provide the well-known benefit of reducing stress concentration points and thus reducing the likelihood of failure in these structural elements.   
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Original) A convertible bench comprising: 
a base having: 
a first end piece (at 30 on the right end in Figure 4 of Watts) having a first set of legs with a first arched leg support extending between the first set of legs (as shown by Watts and 
a second end piece (at 30 on the left end in Figure 4 of Watts) having a second set of legs with a second arched leg support extending between the second set of legs (as shown by Watts and modified in light of an arched underside of a bridging portion subjacent to the numeral 23 in Figure 2 of McCutcheon); and 
a backrest/table portion that is hingedly coupled to the base so as to pivot from a first position that presents a backrest to a second position that presents a table top (as shown in the comparison of Figures 4 and 5 of Watts).

2. (Original) The convertible bench of claim 1, further comprising a cross member that comprises a substantially straight beam that extends between the first arched leg support and the second arched leg support (straight beam 86 shown in Figure 4 of Watts with its respective ends inserted into respective receiving apertures in the first and second arched leg supports applied to Watts, as taught by straight beam 33 and recess 36 of McCutcheon).

4. (Original) The convertible bench of claim 2, wherein a first end of the cross member couples to the first end piece above an apex portion of the first arched leg support (straight beam 86 shown in Figure 4 of Watts with its respective ends inserted into respective receiving apertures in the first and second arched leg supports applied to Watts, as taught by straight beam 33 and recess 36 of McCutcheon).



6. (Original) The convertible bench of claim 1, wherein the backrest/table portion comprises: 
a first armrest base (shown in Figures 1-2 and described as tabletop support 60 in Watts) that is pivotally coupled to the first end piece about a first pivot point (at 66, 68, 76 in Figures 1-2 of Watts), 
wherein the first armrest base comprises: 
a first contact surface that is configured to contact the first end piece when the backrest/table portion is in the first position (Figure 1), and 
a second contact surface that is configured to contact the first end piece when the backrest/table portion is in the second position (Figure 2), and 
wherein the first armrest base defines an arch-shaped recess that is disposed between the first pivot joint and the first contact surface (arch-shaped recess in second hinge member 78 of Watts, modified to have nicely rounded corners that are even more arch-

7. (Original) The convertible bench of claim 6, wherein: 
an end of the backrest/table portion comprises an end support component (50 in Figures 1-3 of Watts) that is coupled to the armrest base and that couples a support element (comprising members 56, shown in Figure 4 of Watts) to the armrest bases, the support element being configured to act as both a backrest and a table top (Figures 1-5), and 
when the backrest/table portion is in the first position, the first contact surface runs at a first angle (defined by a plane of an underside of element 74 in Figure 1 of Watts) that is different than an angle of a longitudinal axis of an end support (50 in Figure 1 of Watts) of the backrest/table portion with respect to a substantially flat uppermost surface of the first end piece (at 38 in Figure 1 of Watts). 

8. (Original) The convertible bench of claim 7, wherein the convertible bench further comprises an adjustment mechanism that is configured to selectively adjust the longitudinal angle of the end support of the backrest/table portion with respect to the substantially flat uppermost surface of the first end piece when the backrest/table portion is in the first position (Figures 1-2 of Watts).

9. (Original) The convertible bench of claim 1, wherein the backrest/table portion comprise an armrest cap having an arch-shaped surface (where rounded edges of the 

10. (Claim 10 is a superset of claim 1 and claim 2, and is rejected substantially on the same basis as set forth in the rejections of claims 1 and 2 above, together with the following rejection of the matter in claim 10 that differs from claim1 1 and 2)  … a sitting surface that extends between the first end piece and the second end piece and that is coupled to the cross member via a strut; and … (sitting surface comprising members 42 shown in Figure 3 of Watts and coupled to the cross member via a strut 91, as shown in Figure 4 of Watts).

11. (Claim 6 is a substantial duplicate of claim 6 and is rejected on the same basis set forth in the rejection of claim 6 above). 

12. (Claim 12 is a substantial duplicate of claim 9 and is rejected on the same basis as was claim 9 above).

13. (Claim 13 is a substantial duplicate of claim 7 and is rejected on the same basis as was claim 7 above).

15. (Claim 15 is a substantial duplicate of claim 4 and is rejected on the same basis 

17. (Original) The convertible bench of claim 10, wherein the first arched leg support is coupled to and disposed between the first set of legs (as shown by the arched bridging portion subjacent to the numeral 23 in Figure 2 of McCutcheon, which bridging portion is coupled to the set of legs of the end piece and is applied to the first and second sets of legs of Watts in accordance with the statement of obviousness above). 

18. (Claim 18 is a substantial duplicate of claims 6, 9 and 10 combined,  and is rejected on the same basis as were claims 6, 9, and 10 above). 

19. (Claim 19 is a substantial duplicate of claims 7 and 13 and is rejected on the same basis as were claims 7 and 13 above).

20. (Claim 20 is a substantial duplicate of claim 8 and is rejected on the same basis as was claim 8 above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636